Citation Nr: 1409035	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-13 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia Educational Center


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of education benefits in the amount of $4,062.00.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from February 1996 to February 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) Education Center in Atlanta, Georgia.

The Veteran appeared and testified at a personal hearing in September 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.


FINDINGS OF FACT

1.  A valid overpayment in the amount of $4,062.00 was created due to the receipt of payments for education benefits in excess of 1150 hours during the period between May 28, 2008 and September 30, 2009.

2.  The Veteran was at fault in the debt's creation, as she obtained continued payments for education benefits to which she was not entitled.

3.  The recovery of the VA benefits would not nullify the objective for which the benefits were intended.

4.  The evidence does not demonstrate that the Veteran changed her position to her detriment, and there was no reliance on these VA education benefits that resulted in relinquishment of a valuable right or incurrence of a legal obligation.

5.  The indebtedness did not result from fraud, misrepresentation, or bad faith on the part of the appellant.

6.  The above notwithstanding, undue financial hardship has been demonstrated


CONCLUSION OF LAW

Recovery of an overpayment of education benefits in the amount of $4,062 would violate the principles of equity and good conscience; therefore, the recovery is waived.  38 U.S.C.A. § 5302 (West 2002 & Supp. 2012); 38 C.F.R. §§ 1.963, 1.965, 1.967 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, the VCAA duties to notify and to assist do not apply to the claim for relief under Chapter 53 of Title 38 of the United States Code, pertaining to the waiver of recovery of overpayments.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (challenging validity of debt); see Reyes v. Nicholson, 21 Vet. App. 370 (2007) (the notice provisions of 38 U.S.C. § 5103(a) do not apply to chapter 53 proceedings (special provisions for the waiver of recovery of overpayments), citing Barger v. Principi, 16 Vet. App. 132 (2002)).  In any case, as the Veteran's claim is granted herein, any error in the duties to notify and assist were not prejudicial to the Veteran.

Waiver of Overpayment

The Veteran applied for educational benefits under the Montgomery GI Bill in March 2008.  Shortly after starting full-time classes, based on class/clock hours, the Veteran became pregnant.  Instead of dropping her enrollment, she decided to stay in the program as a part-time student. 
In April 2008, the school, on the Veteran's behalf, filed  a change in status to a 3/4 -time student, effective March 11, 2008.  Then in January 2009, the school filed to change her status to a 1/2-time student, effective March 11, 2008.  These changes also affected her graduation date.  In July 2009, additional paperwork changed her status back to a 3/4-time student, and her graduation date was extended to September 30, 2009.  A September 2009 change in status noted her graduation date would not be until October 19, 2009.  Then in October 2009, a final change in status form noted her graduation date would be November 4, 2009.  No explanation was provided for the change in graduation dates in the last two forms.  

In October 2009, VA notified the Veteran of the receipt of an enrollment form from her school.  VA notified her that "the Florida State Approving Agency has allowed 1150 clock hours for you to graduate from this program, which was withdrawn effective May 5, 2008."  As the Veteran was already enrolled in the program she was allowed to complete it.  However, since the start of the program VA received numerous forms requesting that her program be extended to accommodate an adjusted graduation date.  Based on enrollment of 20 hours per week, the anticipated date the program should have been completed was May 28, 2009.  As such, the VA notified the Veteran that they stopped her educational benefits effective May 28, 2009.

In December 2009, the Veteran was sent a letter notifying her that an overpayment had been created.  In January 2010, the Veteran requested a waiver of the overpayment.  She reported that she was unemployed and requested a "financial waiver."  She also stated that she did not want to accept responsibility for this debt as she did not believe the error was on her part.

In July 2010, a Decision on Waiver of Indebtedness denied waiver of the overpayment.  The decision noted the Veteran was awarded benefits at a 3/4 time rate with enrollment from May 28, 2009 to September 30, 2009; however, at a rate of 20-hours of training per week, the Veteran should have completed training May 28, 2009.  As such a creation of overpayment of $4,062.00 was created.  The decision noted that the Veteran filed to provide a Financial Status Report.  
The Veteran appealed this decision, and argued she did not know she was limited to 1150 hours, and assumed that the VA would pay for her classes until the program was completed.  She also argued she was unable to financially pay the debt, and that she provided a Financial Status Report via fax on April 8, 2010.  (A copy of the faxed Financial Status Report, signed in April 2010, is contained in the record).  

In a February 2011 Statement of the Case (SOC), the Atlanta RO continued the denial of a waiver, and again noted that it was created due to the Veteran's extension of time to complete a course that had a limitation of 1150 clock hours for completion.

During her September 2011 hearing, the Veteran argued that she assumed her school counselor would handle her benefits paperwork properly, but that they did not know what they were doing.  She also provided testimony that she has three children, one child is a baby, and her husband is unemployed.  Their only income is her VA disability benefits and her husband's unemployment benefits.  She also provided details of her their expenses, to update the Financial Status Report she provided in April 2010.  She reported that he husband had ADHD, and had only had manual labor-type employment in the past.  She stated that she suffered from numerous medical disabilities and that she was 60 percent service-connected in total.

For VA purposes, an overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including educational assistance benefits.  38 C.F.R. § 1.956(a). 

VA regulations provide that, when an indebtedness is assessed, the debtor has the right to: informally dispute the existence or amount of the debt, appeal the VA decision underlying the debt, and request waiver of collection of the debt.  38 C.F.R. § 1.911(c).  These rights can be exercised separately or simultaneously.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991). 

Here, the Veteran is not challenging the validity of the underlying debt, but is only requesting that VA waive recovery of the overpayment.  As the validity of the $4,062.00 debt has been conceded by the Veteran, the Board will consider only whether recovery of that debt (or overpayment) should be waived.

Recovery of an overpayment of VA benefits may be waived if recovery of the indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to various elements which are not intended to be all-inclusive.  The elements are the fault of the debtor where such actions contribute to creation of the debt, balancing of faults where VA fault is also involved, whether collection of the debt would cause the debtor undue financial hardship by depriving her of basic necessities, whether collection would defeat the purpose of the VA benefit, whether failure to make restitution would result in unjust enrichment, and whether reliance on VA benefits resulted in relinquishment of a valuable right (i.e., changing position to one's detriment).  38 C.F.R. § 1.965(a).

Where fraud, misrepresentation, or bad faith on the part of the Veteran is shown, denial of waiver of recovery of an overpayment may be made without regard to factors considered in applying the equity and good conscience standard.  38 U.S.C.A. § 5302.  Bad faith generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from a VA benefit/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the Government.  38 C.F.R. § 1.965(b)(2).  In order to establish misrepresentation, the VA must show that there was a willful misrepresentation of a material fact or the willful failure to disclose a material fact with the intent of obtaining or retaining, or assisting an individual to obtain eligibility for VA benefits.  In order to determine whether misrepresentation exists, VA must prove a willful intent on the part of the debtor.  The burden of proof lies solely with VA.  38 C.F.R. §§ 1.962(b), 1.965(b)(1).

Initially, the Board finds that the Veteran's mistaken belief that she was entitled to payments for clock hours until the complete of the course was not made out of fraud, misrepresentation or bad faith.  She has indicated she did not know she could not exceed 1150 hours, and trusted her school counselors to file her paperwork appropriately and inform her of her requirements.

The remaining consideration is whether recovery of the indebtedness would be against equity and good conscience.  As noted above, when considering whether recovery of the debt would be against equity and good conscious consideration is given to the following six elements: (1) fault of debtor, (2) balancing of fault, (3) undue hardship, (4) defeat the purpose of the debt, (5) unjust enrichment, and (6) changing position to one's detriment.  See 38 C.F.R. § 1.965(a).

After review of the evidence of record, there are elements both in favor and against granting a waiver of the validly created overpayment.  The Board agrees with the Committee on Waivers that the Veteran's receipt of VA educational benefits constituted unjust enrichment; valid entitlement to the educational exceeding 1150 did not exist, yet she received $4,062.00 for hours in excess of the prescribed limit.

There is also no evidence or contention that the Veteran changed her position to her detriment in reliance on the monies erroneously paid (i.e., the $4,062.00 overpayment), or that she incurred any legal obligation in reliance on this erroneously paid money.

Nor would recovery of the overpayment defeat the purpose of the debt.  The Veteran was awarded education benefits to assist her in completing course studies.  However, as noted above, there is no evidence or suggestion that the Veteran would not have taken those classes but for the payment of $4,062.00, and the indication is that she should have been able to complete the course without the additional clock hours and, therefore, money.  Moreover, recovery of the overpayment would not prevent the Veteran from continuing her studies, as the evidence fails to indicate that the Veteran is currently in classes or intends to enroll in classes in the near future. 

As to the fault of the Veteran and the relative fault of the Veteran and VA in creating the debt, the Veteran concedes that she was at fault in the creation of the debt, and argued that her school should have informed her of the limitations to completing the course.  She also attributes some fault to VA, as she stated they never counseled her about her benefits.  Had they reviewed her claim earlier they would have discovered they would have noted that on the January 2009 change in status the graduation date was beyond May 28, 2009, and she would not have received the overpayment for the remaining months.  The Board does not find this argument persuasive, however, as there were continued corrective filings, and although the Veteran testified that she knew there was an administrative problem regarding her benefits, she continued to address these problems with the school and not the VA.

The above notwithstanding, the Board's determination in this case hinges on the undue hardship that would be created by the recovery of the debt.  The Veteran has submitted a financial status report and provided testimony that indicates her expenses significantly exceed her income, and there is no evidence to indicate another source of income is foreseen.  In light of the clear evidence that recovery of the debt would create significant financial hardship on the Veteran and inhibit her ability to maintain rent payments and obtaining other basic necessities, the Board finds that while the overpayment resulted in unjust enrichment of the Veteran, denying her request for a waiver would result in undue hardship.  Accordingly, waiver of recovery of the validly created overpayment in the amount of $4,062.00 is warranted.



ORDER

Entitlement to waiver of the recovery of an overpayment of education benefits in the amount of $4,062.00 is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


